DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 51, 53, 61, and 63. Claims 51-70 are pending.
The amendments have overcome the 112(a) and 112(b) rejections of record. However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(a) and 112(b). See 112 rejections below for details.
The amendments have overcome the prior art rejections of record. At this time, no new prior art rejections are made. However, on account of the new 112 rejections necessitated by amendment (see 112 rejections below for details), Examiner reserves judgment on the allowability of the claims until after said 112 rejections have been resolved.

Response to Arguments
Applicant’s arguments, see section A of Remarks, filed 6/7/2022, with respect to the 112(a) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(a) rejections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(a). See 112 rejections below for details.

Applicant’s arguments, see section B of Remarks, filed 6/7/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112 rejections below for details.

Applicant’s arguments, see section C of Remarks, filed 6/7/2022, with respect to the prior art rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the prior art rejections of record. Therefore, the rejections have been withdrawn.
However, Examiner notes that, on account of the new 112 rejections necessitated by amendment (see 112 rejections below for details), Examiner reserves judgment on the allowability of the claims until after said 112 rejections have been resolved.

 Applicant’s arguments, see sections D-F of Remarks, filed 6/7/2022, with respect to the double patenting rejections of record have been fully considered, but they are not persuasive. 
Specifically, Applicant has requested that the double patenting rejections of record be held in abeyance until at least one of claims 51-70 is allowed. The Office cannot hold rejections in abeyance. Therefore, the double patenting rejections are maintained.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 51 recites “A multi-modal bed of coking material comprising: a first particulate coking material having a first bulk density and a first coke strength after reaction (CSR); and a second particulate coking material having a second bulk density less than the first bulk density and second CSR different that of the first CSR,…wherein the multi-modal bed of material has a third CSR higher than the first CSR.”
It is understood that the first particulate coking material is a carbonaceous material, i.e. a carbon containing material, and that the second particulate coking material is preferably breeze, but is potentially a low grade coal, e.g. anthracite (see Claims 54-57). 
It is questionable whether or not it is proper to claim that the first and second particulate coking materials have a CSR. Although it is not explicitly claimed, it is Examiner’s understanding, based on the descriptions provided in Applicants’ specification, that the first particulate coking material is preferably coal and the second is preferably breeze, i.e. coke breeze (see for example, Table 1 and paragraphs [0086] and [0087]). It seems improper to claim that the first particulate coking material has a CSR (coke strength after reaction) when it is not actually coke. Furthermore, even in the preferred embodiment wherein the second particulate coking material is coke breeze, it is unclear if said second particulate coking material can be considered to have a CSR. It is Examiner’s understanding that coke strength (e.g. CSR) is measured by subjecting large pieces of coke to mechanical stress and observing the degree to which said pieces break apart. The term “coke breeze” is understood to refer to fine particles of coke. Because coke breeze consists of fine particles of coke, it is unclear if it is actually possible to measure the CSR of coke breeze. Furthermore, because CSR must be measured by observing breakage to large pieces of coke, it is unclear a CSR value can be properly attributed to collection of fine coke particles (e.g. coke breeze).
It is also questionable as to whether or not the multi-modal bed of material can be properly considered to have a CSR. The claimed “multi-modal bed of material” is understood to be a bed of material which can be coked. In other words, it is understood that the multi-modal bed of material is not coke, but rather a bed of material which can be converted thereto. Because the multi-modal bed of material is not actually coke, but instead a bed of material that can/will be coked, it seems improper to claim that said bed has a CSR (coke strength after reaction).
Applicant’s disclosure as originally filed contains no reference to the first and second particulate coking materials having a first CSR and a second CSR, nor is there any reference to the multi-modal bed of material having a CSR. On the contrary, Applicant’s specification appears to attribute CSR to coke produced by coking the multi-modal bed (see paragraphs [0083]-[0085]). Therefore, there is at least no explicit support for the first and second particulate coking materials having a first CSR and a second CSR as claimed, or for the multi-modal bed of material having a third CSR. Furthermore, because it seems to be improper to attribute a CSR to any of said first particulate coking material, said second particulate coking material, and said multi-modal bed of material can, implicit support is also lacking for said the first and second particulate coking materials having a first CSR and a second CSR, and for said multimodal bed of material having a third CSR.
Regardless, it is Examiner’s understanding that Applicant’s intention in claiming the first CSR of the first particulate material is to reference a CSR of coke which would be produced by coking the first particulate coking material alone. Likewise, it is Examiner’s understanding that Applicant’s intention in claiming the third CSR is to reference a CSR of a coke which would be produced by coking the multimodal bed of material. Thus, for the purposes of the following discussion, Examiner is interpreting claim 51 to be directed to --a multi-modal bed of coking material comprising: a first particulate coking material and a second particulate coking material…wherein coking the first particulate coking material would produce a first coke having a first CSR, wherein coking the multi-modal bed of material produces a third coke having a third CSR higher than the first CSR.--
Applicant’s specification as originally filed discloses “The higher density charges realized by the present technology result in higher CSR,” (paragraph [0083]). However, this is not a disclosure of the multi-modal bed of material having a higher CSR that the first particulate coking material, i.e. of coke produced from the multi-modal bed of material having a higher CSR than coke produced from the first particulate coking material. Instead, this is merely a disclosure that higher density charges yield coke having a higher CSR relative to low density charges.
Applicant’s disclosure as originally filed contains no support for the multi-modal bed of material having a higher CSR that the first particulate coking material, i.e. of coke produced from the multi-modal bed of material having a higher CSR than coke produced from the first particulate coking material. In fact, Applicant’s specification appears to disclose the opposite. For example, Applicant’s specification discloses that, “experimental results have shown that CSR decreases as breeze is added to a coal blend. Figure 17 depicts experimental results where coarse breeze was introduced to a known coal blend and the resulting CSR decreased as the breeze content increased.” (paragraph [0084]). This teaching in the specification is supported by the data in Figures 17 and 18, and constitutes a disclosure of the multi-modal bed of material having a lower CSR than the first particulate coking material, i.e. the coke produced from the multi-modal bed of material having a lower CSR than coke produced from the first particulate coking material.
Applicant’s specification as originally filed further discloses the following “Multi-modal beds, according to the present technology, can be used to correct for the drop in CSR. In some embodiments, the breeze can be milled to a fine size and used to create a multi-modal blend in small proportions. The high ash content of the breeze will decrease the CSR of the final product. However, the fine breeze increases the bed density increasing the CSR of the final product countering the impact from the ash. The end result is that the CSR of the final product remains unchanged while breeze is successfully introduced into the coal blend,” (paragraph [0085]).
At first glance, the sentence which reads “However, the fine breeze increases the bed density increasing the CSR of the final product countering the impact from the ash,” may appear to be a disclosure of the multi-modal bed of material having a higher CSR that the first particulate coking material, i.e. of coke produced from the multi-modal bed of material having a higher CSR than coke produced from the first particulate coking material. Instead, this is merely a disclosure that higher density charges yield coke having a higher CSR relative to low density charges. However, reading said sentence in the full context of paragraph [0085] reveals that such is not the case. In particular, the final sentence in paragraph [0085] reads “the end result is that the CSR of the final product remains unchanged while breeze is successfully introduced into the coal blend.” In other words, Applicant’s disclosure, at best discloses a multi-modal bed of material having the same CSR as the first particulate coking material. Though, it must be noted that the data proffered by Applicant does not support a multi-modal bed of material having no decrease in CSR relative to the first particulate coking material. Instead, said data (see Figures 17 and 18) indicates that the CSR of the multi-modal bed of material will be decreased at least slightly relative to the CSR of the first particulate coking material, i.e. the CSR of coke produced from the multi-modal bed of material will be decreased slightly relative to the CSR of coke produced from said first particulate coking material.
In view of above discussions, the claimed language requiring the first particulate coking material have “a first coke strength after reaction (CSR)”, the second particulate material have “a second CSR” and the multi-modal bed of material have “a third CSR” is unsupported by Applicant’s disclosure as originally filed, and must be removed from the claims. Furthermore, the claim language requiring that the “multi-modal bed of material has a third CSR higher than the first CSR”, i.e. that coke produced from the multi-modal bed of material has a higher CSR than coke produced from the first particulate coking material, is also unsupported by Applicant’s disclosure as originally filed, and must be removed from the claims.
Claims 52-60 are dependents of claim 51, and therefore, contain the same unsupported subject matter.
Claim 61 recites “A multi-modal bed of coking material comprising: a first particulate coking material having a first moisture content, a first particulate size, and a first coke strength after reaction (CSR); and a second particulate coking material having a second moisture content different than the first moisture content, a second particulate size different than the first particulate size, and second CSR different that of the first CSR,…wherein the [multi-modal] bed of material has a third CSR higher than the first CSR.”
It is understood that the first particulate coking material is a carbonaceous material, i.e. a carbon containing material, and that the second particulate coking material is preferably breeze, but is potentially a low grade coal, e.g. anthracite (see Claims 64-66). 
It is questionable whether or not it is proper to claim that the first and second particulate coking materials have a CSR. Although it is not explicitly claimed, it is Examiner’s understanding, based on the descriptions provided in Applicants’ specification, that the first particulate coking material is preferably coal and the second is preferably breeze, i.e. coke breeze (see for example, Table 1 and paragraphs [0086] and [0087]). It seems improper to claim that the first particulate coking material has a CSR (coke strength after reaction) when it is not actually coke. Furthermore, even in the preferred embodiment wherein the second particulate coking material is coke breeze, it is unclear if said second particulate coking material can be considered to have a CSR. It is Examiner’s understanding that coke strength (e.g. CSR) is measured by subjecting large pieces of coke to mechanical stress and observing the degree to which said pieces break apart. The term “coke breeze” is understood to refer to fine particles of coke. Because coke breeze consists of fine particles of coke, it is unclear if it is actually possible to measure the CSR of coke breeze. Furthermore, because CSR must be measured by observing breakage to large pieces of coke, it is unclear a CSR value can be properly attributed to collection of fine coke particles (e.g. coke breeze).
It is also questionable as to whether or not the multi-modal bed of material can be properly considered to have a CSR. The claimed “multi-modal bed of material” is understood to be a bed of material which can be coked. In other words, it is understood that the multi-modal bed of material is not coke, but rather a bed of material which can be converted thereto. Because the multi-modal bed of material is not actually coke, but instead a bed of material that can/will be coked, it seems improper to claim that said bed has a CSR (coke strength after reaction).
Applicant’s disclosure as originally filed contains no reference to the first and second particulate coking materials having a first CSR and a second CSR, nor is there any reference to the multi-modal bed of material having a CSR. On the contrary, Applicant’s specification appears to attribute CSR to coke produced by coking the multi-modal bed (see paragraphs [0083]-[0085]). Therefore, there is at least no explicit support for the first and second particulate coking materials having a first CSR and a second CSR as claimed, or for the multi-modal bed of material having a third CSR. Furthermore, because it seems to be improper to attribute a CSR to any of said first particulate coking material, said second particulate coking material, and said multi-modal bed of material can, implicit support is also lacking for said the first and second particulate coking materials having a first CSR and a second CSR, and for said multimodal bed of material having a third CSR.
Regardless, it is Examiner’s understanding that Applicant’s intention in claiming the first CSR of the first particulate material is to reference a CSR of coke which would be produced by coking the first particulate coking material alone. Likewise, it is Examiner’s understanding that Applicant’s intention in claiming the third CSR is to reference a CSR of a coke which would be produced by coking the multimodal bed of material. Thus, for the purposes of the following discussion, Examiner is interpreting claim 61 to be directed to --a multi-modal bed of coking material comprising: a first particulate coking material and a second particulate coking material…wherein coking the first particulate coking material would produce a first coke having a first CSR, wherein coking the multi-modal bed of material produces a third coke having a third CSR higher than the first CSR.--
Applicant’s specification as originally filed discloses “The higher density charges realized by the present technology result in higher CSR,” (paragraph [0083]). However, this is not a disclosure of the multi-modal bed of material having a higher CSR that the first particulate coking material, i.e. of coke produced from the multi-modal bed of material having a higher CSR than coke produced from the first particulate coking material. Instead, this is merely a disclosure that higher density charges yield coke having a higher CSR relative to low density charges.
Applicant’s disclosure as originally filed contains no support for the multi-modal bed of material having a higher CSR that the first particulate coking material, i.e. of coke produced from the multi-modal bed of material having a higher CSR than coke produced from the first particulate coking material. In fact, Applicant’s specification appears to disclose the opposite. For example, Applicant’s specification discloses that, “experimental results have shown that CSR decreases as breeze is added to a coal blend. Figure 17 depicts experimental results where coarse breeze was introduced to a known coal blend and the resulting CSR decreased as the breeze content increased.” (paragraph [0084]). This teaching in the specification is supported by the data in Figures 17 and 18, and constitutes a disclosure of the multi-modal bed of material having a lower CSR than the first particulate coking material, i.e. the coke produced from the multi-modal bed of material having a lower CSR than coke produced from the first particulate coking material.
Applicant’s specification as originally filed further discloses the following “Multi-modal beds, according to the present technology, can be used to correct for the drop in CSR. In some embodiments, the breeze can be milled to a fine size and used to create a multi-modal blend in small proportions. The high ash content of the breeze will decrease the CSR of the final product. However, the fine breeze increases the bed density increasing the CSR of the final product countering the impact from the ash. The end result is that the CSR of the final product remains unchanged while breeze is successfully introduced into the coal blend,” (paragraph [0085]).
At first glance, the sentence which reads “However, the fine breeze increases the bed density increasing the CSR of the final product countering the impact from the ash,” may appear to be a disclosure of the multi-modal bed of material having a higher CSR that the first particulate coking material, i.e. of coke produced from the multi-modal bed of material having a higher CSR than coke produced from the first particulate coking material. Instead, this is merely a disclosure that higher density charges yield coke having a higher CSR relative to low density charges. However, reading said sentence in the full context of paragraph [0085] reveals that such is not the case. In particular, the final sentence in paragraph [0085] reads “the end result is that the CSR of the final product remains unchanged while breeze is successfully introduced into the coal blend.” In other words, Applicant’s disclosure, at best discloses a multi-modal bed of material having the same CSR as the first particulate coking material. Though, it must be noted that the data proffered by Applicant does not support a multi-modal bed of material having no decrease in CSR relative to the first particulate coking material. Instead, said data (see Figures 17 and 18) indicates that the CSR of the multi-modal bed of material will be decreased at least slightly relative to the CSR of the first particulate coking material, i.e. the CSR of coke produced from the multi-modal bed of material will be decreased slightly relative to the CSR of coke produced from said first particulate coking material.
In view of above discussions, the claimed language requiring the first particulate coking material have “a first coke strength after reaction (CSR)”, the second particulate material have “a second CSR” and the multi-modal bed of material have “a third CSR” is unsupported by Applicant’s disclosure as originally filed, and must be removed from the claims. Furthermore, the claim language requiring that the multi-modal “bed of material has a third CSR higher than the first CSR”, i.e. that coke produced from the multi-modal bed of material has a higher CSR than coke produced from the first particulate coking material, is also unsupported by Applicant’s disclosure as originally filed, and must be removed from the claims.
Claims 62-70 are dependents of claim 61, and therefore, contain the same unsupported subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites “A multi-modal bed of coking material comprising: a first particulate coking material having a first bulk density and a first coke strength after reaction (CSR); and a second particulate coking material having a second bulk density less than the first bulk density and second CSR different that of the first CSR,…wherein the multi-modal bed of material has a third CSR higher than the first CSR.”
It is understood that the first particulate coking material is a carbonaceous material, i.e. a carbon containing material, and that the second particulate coking material is preferably breeze, but is potentially a low grade coal, e.g. anthracite (see Claims 54-57). 
It is questionable whether or not it is proper to claim that the first and second particulate coking materials have a CSR. Although it is not explicitly claimed, it is Examiner’s understanding, based on the descriptions provided in Applicants’ specification, that the first particulate coking material is preferably coal and the second is preferably breeze, i.e. coke breeze (see for example, Table 1 and paragraphs [0086] and [0087]). It seems improper to claim that the first particulate coking material has a CSR (coke strength after reaction) when it is not actually coke. Furthermore, even in the preferred embodiment wherein the second particulate coking material is coke breeze, it is unclear if said second particulate coking material can be considered to have a CSR. It is Examiner’s understanding that coke strength (e.g. CSR) is measured by subjecting large pieces of coke to mechanical stress and observing the degree to which said pieces break apart. The term “coke breeze” is understood to refer to fine particles of coke. Because coke breeze consists of fine particles of coke, it is unclear if it is actually possible to measure the CSR of coke breeze. Furthermore, because CSR must be measured by observing breakage to large pieces of coke, it is unclear a CSR value can be properly attributed to collection of fine coke particles (e.g. coke breeze).
It is also questionable as to whether or not the multi-modal bed of material can be properly considered to have a CSR. The claimed “multi-modal bed of material” is understood to be a bed of material which can be coked. In other words, it is understood that the multi-modal bed of material is not coke, but rather a bed of material which can be converted thereto. Because the multi-modal bed of material is not actually coke, but instead a bed of material that can/will be coked, it seems improper to claim that said bed has a CSR (coke strength after reaction).
In view of the forgoing, it seems that claim 51 improperly attributes CSR values to materials, which for one reason or another, cannot reasonably be considered to have a CSR, thereby rendering indefinite the scope of the invention recited therein. 
Claims 52-60 are rejected due to their dependency on indefinite claim 51.
Claim 61 recites “A multi-modal bed of coking material comprising: a first particulate coking material having a first moisture content, a first particulate size, and a first coke strength after reaction (CSR); and a second particulate coking material having a second moisture content different than the first moisture content, a second particulate size different than the first particulate size, and second CSR different that of the first CSR,…wherein the [multi-modal] bed of material has a third CSR higher than the first CSR.”
It is understood that the first particulate coking material is a carbonaceous material, i.e. a carbon containing material, and that the second particulate coking material is preferably breeze, but is potentially a low grade coal, e.g. anthracite (see Claims 64-66). 
It is questionable whether or not it is proper to claim that the first and second particulate coking materials have a CSR. Although it is not explicitly claimed, it is Examiner’s understanding, based on the descriptions provided in Applicants’ specification, that the first particulate coking material is preferably coal and the second is preferably breeze, i.e. coke breeze (see for example, Table 1 and paragraphs [0086] and [0087]). It seems improper to claim that the first particulate coking material has a CSR (coke strength after reaction) when it is not actually coke. Furthermore, even in the preferred embodiment wherein the second particulate coking material is coke breeze, it is unclear if said second particulate coking material can be considered to have a CSR. It is Examiner’s understanding that coke strength (e.g. CSR) is measured by subjecting large pieces of coke to mechanical stress and observing the degree to which said pieces break apart. The term “coke breeze” is understood to refer to fine particles of coke. Because coke breeze consists of fine particles of coke, it is unclear if it is actually possible to measure the CSR of coke breeze. Furthermore, because CSR must be measured by observing breakage to large pieces of coke, it is unclear a CSR value can be properly attributed to collection of fine coke particles (e.g. coke breeze).
It is also questionable as to whether or not the multi-modal bed of material can be properly considered to have a CSR. The claimed “multi-modal bed of material” is understood to be a bed of material which can be coked. In other words, it is understood that the multi-modal bed of material is not coke, but rather a bed of material which can be converted thereto. Because the multi-modal bed of material is not actually coke, but instead a bed of material that can/will be coked, it seems improper to claim that said bed has a CSR (coke strength after reaction).
In view of the forgoing, it seems that claim 61 improperly attributes CSR values to materials, which for one reason or another, cannot reasonably be considered to have a CSR, thereby rendering indefinite the scope of the invention recited therein. 
Claims 62-70 are rejected due to their dependency on indefinite claim 61.

The following rejections are maintained from the previous Office Action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,968,395. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to multimodal bed of coking material substantially identical to the multi-modal bed of material formed and later used in the method recited in the claims of the ‘395 patent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘395 patent such that they were to claim the multi-modal bed of material formed in the method thereof. 

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,975,311. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to multimodal bed of coking material substantially identical to the multi-modal bed of material formed and later used in the method recited in the claims of the ‘311 patent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘311 patent such that they were to claim the multi-modal bed of material formed in the method thereof. 

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,975,310. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to multimodal bed of coking material substantially identical to the multi-modal bed of material formed and later used in the method recited in the claims of the ‘310 patent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘310 patent such that they were to claim the multi-modal bed of material formed in the method thereof.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772